Case 1:20-cv-17470-NLH-KMW Document 16 Filed 01/22/21 Page 1 of 4 PageID: 144



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ALLEN DUPREE GARRETT,          :
                               :
          Plaintiff,           :    Civ. No. 20-17470 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
CITY OF CAMDEN, et al.         :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Allen Dupree Garrett
4366289
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

Plaintiff Pro se

HILLMAN, District Judge

      The Court administratively terminated Plaintiff Allen

Dupree Garrett’s complaint under 28 U.S.C. § 1915(g) because he

had acquired at least three “strikes” under the Prison

Litigation Reform Act of 1995 (“PLRA”).         ECF No. 9.    He

submitted a letter seeking reconsideration of the order.            ECF

No. 11.    The Court treats this as a motion for reconsideration.

      For the reasons below, the motion for reconsideration will

be denied.
Case 1:20-cv-17470-NLH-KMW Document 16 Filed 01/22/21 Page 2 of 4 PageID: 145



I.    BACKGROUND

      Plaintiff submitted this complaint under 42 U.S.C. § 1983

and requested to bring this civil action in forma pauperis,

without prepayment of fees or security.         See ECF No. 1.    Because

Plaintiff had three strikes under the PLRA, 1 the Court ordered

Plaintiff to provide a statement demonstrating he was in

imminent danger of serious physical injury.          ECF No. 3.

Plaintiff denied that the three-strikes prohibition applied to

him or, in the alternative, that he qualified for § 1915(g)’s

exception.    ECF Nos. 4-7.

      Plaintiff objected to the most recent strike, Garrett, No.

20-5235, because that his appeal of that dismissal is currently

pending before the Court of Appeals for the Third Circuit.            ECF

No. 5-1 at 3.      The Court concluded all three dismissals counted

as strikes because “[a] prior dismissal on a statutorily

enumerated ground counts as a strike even if the dismissal is

the subject of an appeal.       That, after all, is what the statute

literally says.”     Coleman v. Tollefson, 135 S. Ct. 1759, 1763

(2015).    Accord Parker v. Montgomery Cty. Corr. Facility/Bus.

Office Manager, 870 F.3d 144, 152 (3d Cir. 2017).




1 Garrett v. Murphy, No. 20-5235 (D.N.J. May 14, 2020) (dismissed
for failure to state a claim); Garrett v. United States, No. 18-
14515 (D.N.J. Nov. 27, 2018) (dismissed for failure to state a
claim); Garrett v. Mendez, No. 13-5343 (D.N.J. Aug. 14, 2014)
(dismissed for failure to state a claim).

                                     2
Case 1:20-cv-17470-NLH-KMW Document 16 Filed 01/22/21 Page 3 of 4 PageID: 146



      The Court further concluded Plaintiff did not meet §

1915(g)’s exception for those plaintiffs in imminent danger of

serious physical injury.      As such, the Court denied Plaintiff’s

in forma pauperis application and administratively terminated

the case pending receipt of the filing and administrative fees.

ECF No. 9.

      Plaintiff subsequently filed a letter seeking

reconsideration of the order.       ECF No. 11. 2   He once again argues

that “[a] dismissal does not qualify as a strike . . . unless

and until a litigant has exhausted or waived his or her

appellate right.”     Id. at 1.    He also asserts the Court erred in

finding that he was not in imminent danger of serious physical

injury.

II.   STANDARD OF REVIEW

      “Motions for reconsideration exist to ‘correct manifest

errors of law or fact or to present newly discovered evidence.’”

Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council, 964 F.3d

218, 230 (3d Cir. 2020) (quoting Harsco Corp. v. Zlotnicki, 779

F.2d 906, 909 (3d Cir. 1985)).       A court may grant a motion for

reconsideration if the moving party shows one of the following:

(1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the


2 The Court is also in receipt of a notice of appeal to the Third
Circuit. ECF No. 10.

                                     3
Case 1:20-cv-17470-NLH-KMW Document 16 Filed 01/22/21 Page 4 of 4 PageID: 147



court issued its order; or (3) the need to correct a clear error

of law or fact or to prevent manifest injustice.          Johnson v.

Diamond State Port Corp., 50 F. App’x 554, 560 (3d Cir. 2002)

(quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999)).

III. DISCUSSION

      Plaintiff submits the same arguments in his motion for

reconsideration that he did in his response to the Order to Show

Cause.    “A motion for reconsideration ‘may not be used to re-

litigate old matters, nor to raise arguments or present evidence

that could have been raised prior to the entry of judgment.’”

Rich v. State, 294 F. Supp. 3d 266, 272 (D.N.J. 2018) (quoting

P. Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F.Supp.2d

349, 352 (D.N.J. 2001)).      Plaintiff’s disagreement with the

Court’s decision “should be raised through the appellate process

and is inappropriate on a motion for reargument.”          United States

v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345, 1999 WL

1125224 (D.N.J. 1999).

IV.   CONCLUSION

      For the reasons stated above, the motion for

reconsideration will be denied.

      An appropriate order follows.


Dated: January 22, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.

                                     4
